DETAILED ACTION
	Claims 1, 7, 10-11, 13, 14, 16-17 and 19-29 are currently pending.  Claims 2-6, 8-9, 12, 15 and 18 are cancelled.  Claims 13, 17, 25-26 and 28 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention Group III (claims 13, 14, 16-17, 19-20, 25-26, 28 and 29) in the reply filed on August 17, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 7, 10-11, 21-24 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: typographical errors.
It is noted that Example 19 is directed to the preparation of a muscle-derived composition wherein various muscle tissue is subjected to various steps such as rinsing and enzymatic disruption followed by several centrifugation steps where supernatants are collected and transferred to conical tubes.  However, paragraph [0236] (page 45) recites a step of transferring integumental tissue (i.e. skin tissue) and supernatant to a conical tube.  Given that Example 19 is directed to processing muscle tissue, it appears the reference to transferring composite integumental tissue and supernatant to Conical B is a typographical error.  
It is further noted that Example 20, directed to processing Muscle/Osseous-derived tissue, and Example 22, directed to the processing of Adipose-derived tissue, likewise recite steps of transferring composite integumental tissue and supernatant to various containers.  Given that Example 20 is directed to processing muscle/osseous tissue, and Example 22 is directed to processing adipose tissue, it appears the references to transferring composite integumental tissue and supernatant are typographical errors.  
Appropriate correction is appreciated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14, 16, 17, 19-20, 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Benham et al., (US 2009/0130173, published May 21, 2009; see PTO-892) (“Benham”), as evidenced by Anatomy and Physiology I (Module 7: Bone Tissue and The Skeletal System, Bone Structure; see PTO-892) (“Anatomy and Physiology I, Bone Structure”), and as further evidenced by Laboratory-Equipment.com (Advantages of Lyophilization for Long-Term Sample Storage; see PTO-892) (“Laboratory-Equipment.com”).

	Regarding claim 13, Benham teaches preparing a tissue-derived extract from partially demineralized cortico-cancellous bone (i.e. osseous tissue) (paragraph [0127]) by recovering growth factors from the acid solution used for demineralization (paragraphs [0133]-[0134]).  Specifically, the bone tissue (i.e. tissue specimen) is partially demineralized in an acid solution comprising 0.6 N HCl, at temperatures ranging from 1-28° C and for a time period ranging from 10 minutes to 96 hours (paragraph [0134]). After demineralization, the acid solution is dialyzed against water resulting in co-precipitation of the mineral and protein growth factor contents. This material is collected by filtration or centrifugation and subsequently lyophilized (i.e. freeze-dried).
	As to the limitation “disrupting at least a portion of a mammalian osseous tissue interface of a tissue specimen”, it is noted as set forth above, Benham subjects bone tissue to demineralization. The bone tissue reads on “a tissue specimen” and “osseous tissue”.  
As to the limitation directed at mammalian osseous tissue, although Benham’s disclosure at paragraph [0134] is silent as to the source of the bone tissue, it is noted that Benham’s Examples 10, 13, 15 and 17 teach processing sheep cortical bone (i.e. mammalian osseous tissue). Thus, Benham does render obvious demineralization of prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to demineralize mammalian osseous tissue.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Benham.
Further regarding the limitation “disrupting at least a portion of a mammalian osseous tissue interface”, it is noted that Benham teaches that surface demineralization can be performed to a depth just sufficient to expose osteons, or bone may be surface demineralized to an inner surface such as inside trabeculae or inside a Haversian canal (i.e. osteon) (paragraphs [0079]-[0080]).  
As illustrated directly below, Anatomy and Physiology I: Bone Structure (Figure 6.12(a), page 11 of 16) evidences the structure of bone, specifically illustrating the layer of periosteum surrounding the layer of compact (cortical) bone and the lamellae and osteons of the compact bone are surrounding the trabeculae (spongy) bone layer:

    PNG
    media_image1.png
    412
    636
    media_image1.png
    Greyscale

Thus, in the case where Benham’s demineralization process removes enough mineral content to expose osteons, it is noted that the bone periosteum (tissue interface between the living organic material inside the bone and the soft tissue that contacts the outer surface of the bone) at a minimum would be disrupted to expose the osteons and in the case where demineralization is as deep as to inside trabeculae (spongy bone portion) it is noted that numerous tissue interfaces would be disrupted including the periosteum, the tissue interface around the lamellae and the tissue interface around the trabeculae.  Thus, absent evidence to the contrary, Benham’s demineralization process would read on “disrupting at least a portion of a mammalian osseous tissue interface of a tissue specimen”, thus meeting the limitation of claim 13.
As to the limitation “in the presence of a biocompatible liquid material”, it is noted that in its broadest reasonable interpretation the phrase biocompatible liquid 
As to the limitation “to generate an acellular stimulated biological material”, it is noted that Benham’s method removes the protein growth factors from the bone tissue thus isolating the protein growth factors from any cellular material.  Thus, absent evidence to the contrary, Benham’s isolated protein growth factors are considered to be without cellular material and therefore acellular.  The protein growth factors have osteoinductive properties that stimulate bone regeneration. Moreover, the extracted growth factors are considered to be stimulated since the physiological state of the bone tissue has been changed by removal of mineral and growth factor content (cytoskeletal alteration and physical manipulation of cells) (see the instant specification at paragraph [0130]).
As to the limitation “isolating the acellular stimulated biological material”, Benham’s teaching at paragraph [0134] teaches isolation of the growth factors by filtration or centrifugation, thus meeting the limitation of claim 13.
Regarding claim 14, it is noted that Benham teaches the demineralization process can be optimized by controlling the agitation intensity, the treatment temperature (i.e. heat energy) or by employing sonication (i.e. acoustic energy) during demineralization (paragraph [0077]). Agitation reads on stimulation by mechanical stimulation and heating or sonication read on energetic stimulation, thus meeting the limitation of claim 14.
Regarding claim 16 and the limitation “adding a biocompatible transfer agent to the acellular stimulated biological material”, it is noted that Benham teaches the 
	Regarding claim 17, it is noted that Benham’s teaching at paragraph [0134] discloses the isolated growth factors are subjected to preservation via lyophilization.  
	Laboratory-Equipment.com evidences that lyophilization is also known as cryo-dessication (first paragraph, page 1). Thus, Benham’s preservation via lyophilization step reads on cryodessication, as recited in claim 17.
 Regarding claim 19, Benham teaches incubation in the acid bath can range from 10 minutes to 96 hours prior to isolating the growth factors (paragraph [0134]) (claimed range lies within the prior art range).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 20, Benham teaches isolation of the growth factors by filtration or centrifugation (paragraph [0134]), thus meeting the limitation of claim 20.
Regarding claim 25, it is noted, as set forth above regarding claim 13, as evidenced by Anatomy and Physiology I: Bone Structure (Figure 6.12(a)) Benham’s bone tissue (osseous tissue) comprises periosteum which surrounds the cortical tissue (compact bone tissue), which reads on a peri-cortical tissue interface (i.e. tissue interface surrounding cortical tissue), and Benham’s bone tissue comprises interstitial and concentric lamellae which surrounds the trabecular tissue and thus reads on a peri-trabecular tissue interface (i.e. tissue interface surrounding trabecular tissue), thus meeting the limitation of claim 25.
Regarding claim 26, as set forth above regarding claim 13, Benham teaches sheep bone tissue, and thus renders obvious a mammalian osseous tissue interface.  Benham differs from the instant claim in that Benham’s demineralization process disclosed at paragraph [0134] does not further exemplify subjecting human osseous tissue interfaces to disruption.  However, Benham at paragraph [0267] teaches human DBM (demineralized bone matrix) was prepared and finely powdered.  Thus, Benham does render obvious demineralization of human osseous tissue, which would result in disruption of a human osseous tissue interface, that is, Benham teaches the limitation required by the current claim and as this limitation is found in one reference it is held that disruption of a human osseous tissue interface is within the scope of the teachings of Benham, and thus renders the invention of claim 26 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to demineralize human osseous tissue.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Benham.
Regarding claim 28, Benham teaches demineralization using an acid solution, which reads on “wherein the biocompatible liquid material is a solution”, thus meeting the limitation of claim 28.
	Regarding claim 29 and the limitation directed to the concentration of the biocompatible liquid and the tissue specimen, it is noted that Benham teaches demineralization of bone tissue is effective for releasing growth factors from the bone tissue.  It is noted that Benham’s process disclosed at paragraph [0134] does not further teach the volume used for each of the bone tissue and acid bath, specifically in a ratio of about 1:1 or 3:1.  However, Benham (paragraph [0077]) does teach that any suitable demineralization process may be used and the depth (severity) of the demineralization can be optimized in order to effect the level of demineralization, including adjusting the concentration of the demineralizing solution and adjusting the size (volume) of the bone being demineralized. Thus, Benham recognizes that the concentration of the bone tissue and the acid solution are result-effective variables, i.e. variables that can be optimized to effect the level of demineralization, thus optimizing the quantity of growth factors released from the bone tissue.
	Therefore,  although Benham does not teach the bone tissue and acid bath, specifically in a ratio of about 1:1 or 3:1, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize these concentrations as a matter of routine experimentation as they are recognized result effective variables.  Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the amounts of bone tissue and acid bath volumes with a reasonable expectation for successfully extracting growth factors from the bone tissue; thus meeting the limitation of claim 29.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633